The arguments and amendments submitted 10/17/2022 have been considered.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, line 3 recites "a uniform film".  It is not clear whether the same or a different uniform film as the one recited in parent claim 1 is being referenced, rendering the claim indefinite.  For the purpose of examination, claim 5 reads on “the uniform film”.
Claim 20 recites "providing one or more materials to at least partially coat one or more metal meshes forming a varistor layer; and… wherein current is conducted from the varistor layer to the one or more at least partially coated metal meshes".  It is unclear whether the one or more materials form the varistor layer, or instead, the one or more coated metals meshes form the varistor layer.  For the purpose of examination, it is assumed the one or more coated metals meshes form the varistor layer and therefore claim 20 reads on “providing one or more materials to at least partially coat one or more metal meshes forming a varistor layer; and… wherein current is conducted through the varistor layer”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US Patent 4,186,237) in view of Fornes (US PG Pub 2016/0362565).
Regarding claim 1, Propp teaches a method comprising: 
forming one or more aircraft surfaces (col. 1, lines 51-53) from at least one of one or more metal materials or metal composite materials (metal or fiber-reinforced metal part 20 in col. 5, lines 31-33); and 
forming a surface coating (layers 22-25 are a surface coating for part 20), at least partially covering the one or more aircraft surfaces (as shown in Fig. 2), with one or more materials above a dielectric strength threshold (metal oxide 22 of col. 5, lines 33-36 and release layer 24 of col. 5, lines 53-59 are dielectric materials implicitly having a dielectric strength threshold).
Propp does not teach sintering the coated surfaces to form a uniform film.
However, this step is conventional in the prior art, as shown, for example, by Fornes, who teaches sintering a metal coated surface to form a uniform film and thereby dramatically improve thermal and electrical conductivity (para. 0020).
In view of Fornes teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Propp’s method to include this step in order to predictably obtain the benefits taught by Fornes, as cited above.
Regarding claim 2, Propp teaches forming the surface coating further comprises: applying, by sputtering (col. 4, lines 5-12), the one or more materials above the dielectric strength threshold to the one or more aircraft surfaces (as shown in Figs. 1 and 2).  
Regarding claim 4, Propp teaches the one or more metal materials comprise aluminum (col. 6, lines 6-7).  
Regarding claim 5, Propp teaches the one or more composite materials comprise fiber-reinforced matrix systems (col. 5, lines 31-33).  
Regarding claim 6, Propp teaches the one or more materials above the dielectric strength threshold comprise a metal oxide (metal oxide 22 of col. 5, lines 33-36) above the dielectric strength threshold (implicit for these materials).  
Regarding claim 7, Propp teaches the forming of the surface coating on the one or more aircraft surfaces comprises sputtering (col. 4, lines 5-12).  
Regarding claim 8, Propp teaches the one or more aircraft surfaces are determined to be in a lightning zone (col. 6, lines 22-25), wherein the lightning zone comprises regions of the aircraft surfaces significantly above a predetermined leader attachment threshold (implicit for col. 6, lines 22-25).  
Regarding claim 10, Propp teaches a method comprising: 
forming one or more aircraft surfaces (col. 1, lines 51-53); 
at least partially coating one or more metal meshes (metal mesh layer 25 of col. 6, lines 4-13) with one or more metal oxide materials (metal oxide 22 of col. 5, lines 33-36); and	
adjoining the one or more at least partially coated metal meshes to the one or more aircraft surfaces (mesh layer 25 is adjoined to aircraft surface 20 via layers 22-24, as shown in Fig. 2).
Regarding claim 11, Propp teaches adjoining the one or more at least partially coated metal meshes comprises bonding the one or more metal oxide materials to the one or more metal meshes (metal oxide material layer 22 is is bonded to mesh layer 25 via layers 23-24, as shown in Fig. 2).  
Regarding claim 12, Propp teaches adjoining the one or more metal meshes comprises partially embedding the partially coated metal mesh to the one or more aircraft surfaces (metal mesh layer 25 is embedded to the aircraft surface, as shown in Fig. 2).  
Regarding claim 13, Propp teaches adjoining the one or more metal meshes comprises affixing the coated metal mesh on to the one or more aircraft surfaces (mesh layer 25 is adjoined to aircraft surface 20 via layers 22-24, as shown in Fig. 2). 
Regarding claim 14, Propp teaches the one or more aircraft surfaces are determined to be in a lightning zone (col. 6, lines 22-25), wherein the lightning zone comprises regions of the aircraft surfaces significantly above a predetermined leader attachment threshold (implicit for col. 6, lines 22-25).  
Regarding claim 15, Propp teaches the one or more aircraft surfaces comprise metal composite materials (fiber-reinforced metal part 20 in col. 5, lines 31-33).  
Regarding claim 19, Propp teaches the one or more metal oxide materials are configured as either insulators (col. 5, lines 34-36) or conductors based on an electric field threshold (metal oxide layer implicitly will become a conductor if a high enough electric field threshold above the dielectric strength threshold is exceeded; see also claim 18).  	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Propp in view of Fornes, as applied to claims 1-2 above, in view of Mishima (US PG Pub 2005/0236268).
Regarding claim 3, Propp and Fornes do not teach this feature.
However, Mishima teaches forming a top surface coating comprises annealing the metal coated surfaces to form a uniform film with lowering of the resistivity (para. 0004).
In view of Mishima’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to anneal Propp’s top surface metal coating to predictably obtain the benefit of a more uniform top surface film with lowered resistivity.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Propp in view of Fornes, as applied to claim 1 above, in view of Hebert (US PG Pub 2010/0264665).
Regarding claim 9, Propp does not explicitly teach this feature.
However, Hebert teaches a lightning protection method using zinc oxide or various other materials for a layer providing a dielectric strength threshold greater than 25 kilovolts/millimeter (para. 0027), thus encompassing the claimed range.
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
In view of Hebert’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to manufacture the lightning protection coating in Propp’s method to have a dielectric strength threshold greater than 25 kilovolts/millimeter by substitution of Hebert’s zinc oxide for Propp’s beryllium oxide layer (col. 5, lines 34-35) to predictably obtain the benefit of a higher dielectric strength threshold and improved protection against stronger lightning strikes.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Propp in view of Fornes, as applied to claim 10 above, in view of Ibok (US Patent 8,045,314).
Regarding claims 16-18, Propp does not teach the features recited in these claims.
However, Ibok teaches a lightning protection method wherein a metal oxide material is formed into a varistors comprising one or more voltage dependent resistors comprising zinc-oxide (claims 2, 3, and 12).
Ibok teaches that use of zinc-oxide varistors provides a high energy capacity in a small volume (col. 3, lines 58-60). 
In view of Ibok’s teachings, it would have been obvious to form the metal oxide layer in Propp’s method into zinc oxide varistors to predictably obtain the benefit taught by Ibok and cited above. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Propp in view of Ibok.
Regarding claim 20, Propp teaches a method of energy attenuation (col. 6, lines 22-25) of an aircraft surface (col. 1, lines 51-53), comprising: 
providing one or more materials to at least partially coat (layers 22-24 in Fig. 2) metal mesh layer (metal mesh layer 25 of col. 6, lines 4-13); and 
providing one or more aircraft surfaces (20 in Fig. 2) coupled to the one or more at least partially coated metal meshes (as shown in Fig. 2).
Propp does not teach the metal mesh forming a varistor layer.  Propp also does not teach current is conducted through the varistor layer.
However, Ibok teaches forming a varistor layer (claims 2, 3, and 12) and wherein current is conducted through the varistor layer (claim 2 and Fig. 7a).
Ibok teaches that use of zinc-oxide varistors provides a high energy capacity in a small volume (col. 3, lines 58-60). 
In view of Ibok’s teachings, it would have been obvious to form the metal oxide mesh layer in Propp’s method into zinc oxide varistors to predictably obtain the benefit taught by Ibok and cited above.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered and are addressed below. 
Regarding the 112(b) rejection of claim 20, Applicant’s argument contending that para. 0031 of the instant specification renders the claim definite is not persuasive for the following reasons.  Para. 0031 does not discuss the step of forming a varistor layer, and reciting this step as done in claim 20 renders it unclear how the varistor layer is formed and what materials and/or layers make up the varistor layer, as explained in the 112(b) rejection above.  Furthermore, it is improper to import claim limitations that are not part of the claim from the specification.  See MPEP 2111.01.II.
Regarding the previous 102 rejection of claim 1, Applicant’s arguments regarding the new feature features added to claim 1 via the current amendment have been fully considered and are persuasive.  Therefore, the 102 rejection of claim 1 has been withdrawn.  However, in response to the amendment of claim 1, a new ground(s) of rejection is made over Propp in view of Fornes.
Regarding the rejections of independent claims 10 and 20, Applicant presents an argument contending that Propp’s mesh layer 25 is uncoated.  
	However, this argument is not persuasive because it fails to consider the broadest reasonable interpretation of the term coat, which may include a coat applied to either side (ie. top or bottom) of the mesh.  Furthermore, regarding claim 20, it is noted that the claim recites the feature as “to at least partially coat one or more metal meshes”, which is an intended result, rather than a positively recited step in the method.   As shown in Fig. 2 of Propp, mesh 25 is coated on the bottom side with various layers 22-24, and therefore Propp meets the limitations as recited in claims 10 and 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745